IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

B. S., mother of K. S. and K. M.,    NOT FINAL UNTIL TIME EXPIRES TO
minor children,                      FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-3433
v.

FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

     Appellee.
_____________________________/

Opinion filed December 16, 2016.

An appeal from the Circuit Court for Leon County.
Karen A. Gievers, Judge.

Jeffrey E. Lewis, General Counsel, Susan Barber, Crystal McBee Frusciante and
Jennie Shepard, Assistant Regional Conflict Counsels, Office of Criminal Conflict
and Civil Regional Counsel, Region One, Tallahassee, for Appellant.

Dwight O. Slater, Department of Children and Families, Tallahassee; Kelley
Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WOLF and B.L. THOMAS, JJ., CONCUR.